Order entered October 1, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00982-CV

                     DONALD O. OZUMBA, M.D., ET AL., Appellants

                                              V.

                                 JANE DOE NO. 6, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-03960-2018

                                          ORDER
       Before the Court is appellants’ September 30, 2019 unopposed motion to abate or stay

this appeal as the parties pursue mediation. We GRANT the motion as follows. We SUSPEND

the current deadline for appellants’ brief on the merits. We ORDER appellants to file, by

November 18, 2019, either a motion to dismiss or status report.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE